COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ex parte Zena Collins Stephens;
                         State of Texas v. Zena Collins Stephens

Appellate case numbers: 01-19-00243-CR; 01-19-00209-CR

Trial court case number: 18DCR0152

Trial court:             344th District Court of Chambers County

       Ex parte Zena Collins Stephens, No. 01-19-00243-CR, and State of Texas v. Zena Collins
Stephens, No. 01-19-00209-CR, were previously set for submission with oral argument on
November 13, 2019.

    Zena Collins Stephens filed an unopposed motion to reset oral argument. The motion is
GRANTED.

       Ex parte Zena Collins Stephens, No. 01-19-00243-CR, and State of Texas v. Zena Collins
Stephens, No. 01-19-00209-CR, are removed from the November 13, 2019 submission docket,
and they will be reset at a later date.

       It is so ORDERED.


Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: October 22, 2019